

115 HR 153 IH: Michael E. DeBakey Stamp Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 153IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the issuance of a forever stamp to honor the work of Dr. Michael Ellis DeBakey, who
			 helped develop the mobile army surgical hospital, and for other purposes.
	
 1.Short titleThis Act may be cited as the Michael E. DeBakey Stamp Act. 2.FindingsThe Congress finds that—
 (1)Dr. Michael E. DeBakey was widely considered to be one of the greatest surgeons ever, according to the Journal of the American Medical Association;
 (2)his surgical inventions, such as the roller pump, which is a component of the heart-lung machine used in open-heart surgery, continue to save countless lives;
 (3)Dr. DeBakey’s surgical innovations, for example the use of Dacron grafts for damaged arteries, revolutionized the practice of medicine nationally and globally;
 (4)his commitment to military medicine helped shape the creation of the mobile army surgical hospital or MASH unit, and a medical program for returning veterans; and
 (5)Dr. DeBakey was consulted regarding the health of several world leaders, including President Boris N. Yeltsin during the cold war.
			3.Michael E. DeBakey Stamp
 (a)In generalIn order to honor the work of Dr. Michael Ellis DeBakey, who helped develop the mobile army surgical hospital, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose that depicts Dr. Michael E. DeBakey.
 (b)DefinitionFor purposes of this Act, the term forever stamp means a definitive stamp which meets the postage required for first-class mail up to one ounce in weight, and which retains full validity for that purpose even if the rate of that postage is later increased.
 (c)Effective dateThe stamp described in subsection (a) shall be issued beginning as soon as practicable after the date of the enactment of this Act.
			